Citation Nr: 0207908	
Decision Date: 07/16/02    Archive Date: 07/19/02

DOCKET NO.  01-00 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1. Whether the rating decision of December 1973, was clearly 
and unmistakably erroneous in not granting service connection 
for the cause of the veteran's death. 

2. Entitlement to an earlier effective date for dependency 
and indemnity compensation (DIC) benefits.



REPRESENTATION

Appellant represented by:	Oklahoma Department on 
Veterans Affairs




WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

K.  L. Wallin, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
January 1969.  The veteran died in August 1973.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which granted service connection for the 
cause of the veteran's death effective March 29, 2000.

In August 2001, the appellant testified before a member of 
the Board that is no longer employed by the Board. A May 2002 
letter was sent to the appellant at the address of record, 
informing her that she had the right to an additional Board 
hearing. The letter was not returned as undeliverable.  The 
appellant failed to respond. Therefore, the Board shall make 
a decision based on the appellate record as it is, to include 
a complete transcript of the August 2001 hearing.

In November 2001, the Board remanded the appellant's claim 
for further adjudication. Having been completed, the matter 
is again before the Board and ready for appellate 
disposition.

In a November 2000 statement, the appellant requested a 
waiver of overpayment. The matter has not yet been 
adjudicated by the RO and as such, is hereby referred to the 
RO for appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issue on appeal has been obtained.

2.  The veteran died in August 1973, of idiopathic 
cardiomyopathy. 

3.  In a December 1973 rating decision, the RO denied service 
connection for the cause of the veteran's death. 

4. The December 1973 rating decision was consistent with and 
supported by the applicable law and the evidence then of 
record.

5. Through her representative, the appellant filed an 
informal claim to reopen a claim of entitlement to DIC 
benefits in March 2000.

6. DIC benefits were granted by a June 2000 rating decision.


CONCLUSIONS OF LAW

1.  The December 1973 rating decision that denied service 
connection for the cause of the veteran's death was not 
clearly and unmistakably erroneous. 38 U.S.C. § 7105 (2002); 
38 C.F.R. §§ 3.104, 3.105(a) (2001).

2.  The requirements for an earlier effective date for a 
grant of service connection for DIC benefits, have not been 
met. 38 U.S.C. §§ 5103, 5103A, 5107(b), 5108, 5110, 7105 
(2002); 38 C.F.R. §§ 3.102, 3.400, 20.302, 20.1103 (2001); 66 
Fed. Reg. 45, 630-32 (Aug. 29, 2001)(to be codified as 
amended at 38 C.F.R. § 3.102, 3.159); Sabonis v. Brown, 6 
Vet. App. 426 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that recent case authority raises 
some doubt as to whether the duty to notify and assist 
provisions of the recently enacted Veteran's Claims 
Assistance Act of 2000 (VCAA) apply to the veteran's claim on 
appeal.  More specifically, in the case of Dyment v. 
Principi, 287 F.3d 1377, 1385 (Fed. Cir. April 24, 2002), the 
Federal Circuit held that the duty to notify and assist 
provisions of the VCAA was not meant to be applied 
retroactively.  However, the Board notes that even assuming 
the applicability of the VCAA, the case has already been 
sufficiently developed and adjudicated under the VCAA.  
Service medical records, private medical records, and records 
from the Chief Medical Examiner's Office in Oklahoma have 
been obtained and associated with the claims folder. 
Additionally, the appellant presented testimony in an August 
2001 videoconference hearing.  There is no indication that 
there are any outstanding relevant documents or records that 
have not already been obtained or sufficiently addressed by 
relevant medical examiners in opinions that are already of 
record.  Finally, the appellant has been placed on notice of 
the law and regulations pertinent to her claims and further 
notice of this information would be both redundant and 
unnecessary.


I. Whether the rating decision of December 1973, was clearly 
and unmistakably erroneous in not granting service connection 
for the cause of the veteran's death. 

Under applicable laws and regulations, RO decisions that are 
final and binding will be accepted as correct in the absence 
of clear and unmistakable error. See 38 C.F.R. § 3.105(a). 
The question of whether clear and unmistakable error is 
present in a prior determination is analyzed under a three-
pronged test. First, it must be determined whether either the 
correct facts, as they were known at the time, were not 
before the adjudicator (that is, more than a simple 
disagreement as to how the facts were weighed and evaluated) 
or the statutory or regulatory provisions extant at that time 
were incorrectly applied. Second, the error must be 
"undebatable" and of the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made." Third, a determination that there was clear and 
unmistakable error must be based on the record and the law 
that existed at the time of the prior adjudication in 
question. See Damrel v. Brown, 6 Vet. App. 242, 245 (1994) 
(citing Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) 
(en banc)).

According to the Court, clear and unmistakable error is a 
very specific and rare kind of error. "It is the kind of 
error, of fact or law, that when called to the attention of 
later reviewers compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error. Thus, even where the 
premise of error is accepted, if it is not absolutely clear 
that a different result would have ensued, the error 
complained of cannot be, ipso facto, clear and unmistakable." 
Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993) (citing Russell 
at 313). The Court has defined clear and unmistakable error 
as administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts. See 
Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1992). 
However, the mere misinterpretation of facts does not 
constitute clear and unmistakable error. See Thompson v. 
Derwinski, 1 Vet. App. 251, 253 (1991). The Court has also 
held that the failure to fulfill the duty to assist does not 
constitute clear and unmistakable error. See Crippen v. 
Brown, 9 Vet. App. 412, 424 (1996); Caffrey v. Brown, 6 Vet. 
App. 377 (1994).

The essence of a claim of clear and unmistakable error is 
that it is a collateral attack on an otherwise final rating 
decision by a VA Regional Office. Smith v. Brown, 35 F. 3d 
1516, 1527 (Fed. Cir. 1994). As such, there is a presumption 
of validity which attaches to that final decision, and when 
such a decision is collaterally attacked, the presumption 
becomes even stronger. See Fugo at 44. Therefore, a claimant 
who seeks to obtain retroactive benefits based on clear and 
unmistakable error has a much heavier burden than that placed 
upon a claimant who seeks to establish prospective 
entitlement to VA benefits. See Akins v. Derwinski, 1 Vet. 
App. 228, 231 (1991); See also Berger v. Brown, 10 Vet. App. 
166, 169 (1997) (Recognizing a claimant's "extra-heavy 
burden" of persuasion before the Court in a claim of clear 
and unmistakable error).  

Historically, in a February 1969 rating decision, the veteran 
was granted service connection with a 100 percent disability 
rating from January 1969 for: brain disease due to trauma 
with incomplete paralysis all radicular groups, right; 
incomplete paralysis sciatic and femoral nerves, right 
bilateral; and loss of skull.  In August 1969, he was granted 
the following service-connected disabilities effective 
January 1969: 100 percent for loss of use of both feet, 
secondary to brain trauma; 50 percent for loss of skull, 
traumatic; 30 percent for chronic brain syndrome, due to 
trauma; and 20 percent for paralysis, right upper extremity, 
incomplete, mild. The ratings were in effect at the time of 
the veteran's death in August 1973.

In the appellant's August 1973 Application for DIC or Death 
Pension by Widow, she claimed that the veteran's cause of 
death, idiopathic cardiomyopathy, was due to service.  In a 
December 1973 rating decision, service connection for the 
cause of the veteran's death was denied because the service-
connected disabilities were not shown to have been the cause 
of death nor to have materially contributed to or hastened 
the veteran's death.  The rating decision was based in part 
on the ratings then in effect, the veteran's death 
certificate, and a Report of Investigation by the Medical 
Examiner.  The appellant was notified of the decision and her 
appellate rights in a January 1974 letter. The appellant did 
not appeal the determination and as such, the December 1973 
decision became final. 38 U.S.C. § 7105; 38 C.F.R. § 20.302.

In connection with her reopened claim for DIC benefits, the 
appellant submitted a May 2000 statement from Dr. M.C., which 
stated that she had reviewed the veteran's medical records 
and concluded, "it was more likely than not that [the 
veteran's] death of a cardio-respiratroy arrest was probably 
attributed to his clinical condition."  Service connection 
for the cause of the veteran's death was granted in a June 
2000 rating decision based on the aforementioned medical 
opinion. The opinion was received in May 2000 and was not 
previously of record.

The Board has carefully considered the applicable law and the 
evidence of record at the time of the December 1973 rating 
decision, and finds that the appellant's contention regarding 
the assignment of clear and unmistakable error is without 
merit.  The appellant's principal contention relative to the 
December 1973 rating decision is that the RO had the 
opportunity to come to the same decision, i.e. granting 
service connection for the cause of the veteran's death, 
based on the evidence then of record.  

The Board finds the appellant's argument flawed in that 
entitlement did not arise until a medical nexus opinion was 
provided relating the cause of the veteran's death to his 
service-connected disabilities.  This evidence was only 
recently added to the veteran's claims folder and was not of 
record at the time of the December 1973 decision.  Thus, the 
Board finds that there was no clear and unmistakable error 
with respect to application of statutory or regulatory 
provisions. The appellant has not met the relevant burden, 
and, therefore, the December 1973 rating decision did not 
involve clear and unmistakable error and is final.

II. Entitlement to an earlier effective date for dependency 
and indemnity compensation (DIC) benefits.

As noted previously, in a December 1973 rating decision, the 
RO denied the appellant's claim for DIC benefits on the basis 
that the cause of the veteran's death was not caused by nor 
materially contributed to or hastened by the veteran's 
service-connected disabilities. The appellant did not appeal 
the December 1973 RO decision, and it became final. 38 U.S.C. 
§ 7105.

At various points, the appellant attempted to reopen her 
claim for DIC benefits.  In September 1998, the appellant 
submitted VA Form 21-534, Application for DIC Benefits. An 
October 1998 RO decision found that the appellant's claim 
remained denied. The appellant did not appeal, and the 
decision became final. Id.

In March 2000, the appellant's representative filed an 
informal claim to reopen her claim for DIC benefits.  The 
appellant submitted a VA Form 21-4138, Statement in Support 
of Claim, dated in April 2000, which also requested that her 
claim for DIC benefits be granted.  Service connection for 
the cause of the veteran's death was granted in a June 2000 
rating decision, effective March 29, 2000, the date of the 
appellant's informal claim. Entitlement to the benefit was 
based on a May 2000 statement of Dr. M.C., which showed that 
the contributory cause of death, idiopathic cardiomyopathy, 
was related to the veteran's service connected conditions.

The appellant argues that the effective date of service 
connection for the cause of the veteran's death should be the 
date of the veteran's death, August 1973. See 38 U.S.C. § 
5101(b)(1) (claim for death pension shall be considered claim 
for DIC).  According to the law, except as provided 
otherwise, the effective date of an award of DIC based on a 
claim reopened after a final disallowance "shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor." 38 U.S.C. 
§ 5110(a); see also 38 C.F.R. § 3.400. The implementing 
regulation provides that, for a reopened claim after final 
adjudication, the effective date is the date of receipt of 
the application to reopen, or the date entitlement arose, 
whichever is later. 38 C.F.R. § 3.400(r).  Under this 
provision, the effective date assigned for the award of DIC 
in this case could be no earlier than March 29, 2000, because 
that was the date of the appellant's informal claim to reopen 
her claim for DIC.

The Board concludes that the RO assigned the correct 
effective date for payment of DIC in this case. The law, and 
not the evidence, is dispositive of the outcome of this case. 
As a matter of law, there is no entitlement to an earlier 
effective date for payment of DIC benefits, and the 
appellant's claim must be denied. Sabonis v. Brown, 6 Vet. 
App. 426 (1994).


ORDERS

As a matter of law, there was no clear and unmistakable error 
in the December 1973 rating decision, and the claim is 
denied.

Payment of dependency and indemnity compensation (DIC) from 
an effective date earlier than March 29, 2000, is denied.


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

